OFFICE   OF   THE   ATTORNN     GENERAL   OF   TEXAS

                                     AUSTIN



                                                         Nay 51,        19S9

Honoreble Otto P. Uoore
County Attornry
Colorado County
Columbus,     has

Dear   Sir:




          Your repueat for an                                e stated     question
has been reoelred by thlr off
              Your letter    r
                                                        a ruling on the
                                                        we 88 follows;
       The sheriff   0                                  a orImIna1 sub-
       poena from em                          served on W?llfam Otto,
       who was alleg                         ood , Colorado County, .Taxas.
                                             w-pose 0r aening    the said
                                             hat V;IllIam Otto had moved
                                            theretore   he did not serve




                                     0r the Code 0r Criminal Proosdurs,
                                      the payment or rees tar certain
                                    a sheriff   I5 orImIaal oases.   EOW-
efer’, these statutes do not provide that a rherlrr aan legally.oharge
mileage aotually and neoessarlly   traveled   In attempting to serve
a orimlnal subpoena,
           Ke are unaware of any rtstutory   proriBIon In our statute8
which authorizes  a shdrr   to oolleot   a ree r0r 8n unsuooessrul
attempt to serve prooear or l wa?-an6 of arrest,     and thl.8 Departmnt
ha8 several times held t&at he is not mtltlod      to fees for suoh un-
suooe88rul 8ttemptr.
Ron. Otto P. Yoore, Page 2


          This De?srt.zentanswered the sane question we now have
mder consider~.tlc.zCT.the negative :: a letter eddress to *..G.
Railer, written by Ron. R. Grady Chandler, ossietaht Attorcey
General OQ June 28th, 1987.
          35   cyc., Page 1592, states the rul? as follows:
          "The,general rkle is that the sher:rr has no.right
     to mileage in atteltptlngto serve process or xake en
     arrsst which ia not actually or lawfully served or wade,
     and even though he ultlwately serves the process or makes
     the arre8t he cannot oharge mIleage ror previous coos-
     fuIattewpts.e
          We quote rron Corpus Jurls, Vol. 57, Page 1112, 8s r0110w6:
          "The statutes sometime allow a eherlii cos~perisatIon
     for endeavoring to serve process, although hs is unable
     to find and serve the party; but In the absence of ah
     applicable provision to this errect, the sheriff i8
     entltled to no rees ror uhaucceasrulattempts to serve
     process."
          The compensationof public officers is flied by the Con-
stitution and Ststutes or Texas. Any orricer may not clala or
reach any money without s law authorizing him to do so, and clearly
       the mount to which he Is entitled.
$?&mett,      281 S. Vi. 295; Tex. Fur. Vol. ";;~8~g~o%~ Cettle "*
          In view ol the ioregolng suthoritles, you are respectfully    '
advised that it Is the oplnton or this Departrrentthat a sheriff
cannot legally charge for mileage actually and necessarily traveled
in attempting to serve a criminsl subpoena.
          Trusting that the roregoine answers your lpqulry, we remain
                                           vary truly yours
                                      ATTORRTFYG!;YERALOF TEXAS
AW:BBB                                By   /s/ Ardell tIll.Iams
                                                    Assistant
APPROVE3
/a/ Gerald C. Penn
ATTORBTY GYiFRAL OF '1TXAS            Approved: Opinion Committee
                                      By R.W.F., Chains&n